Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered. Claims 1-7 and 9-21 are pending in the present application.

Response to Arguments
Applicant argued neither Lodato nor Earl, taken in any proper combination, disclose at least “generating, based on the generated three-dimensional shape data and the plurality of images, color correction information for correcting the color of the element in accordance with a position of a virtual viewpoint and a view direction from the virtual viewpoint” as set forth in the features of amended Claim 1. Although this argument was based on the present amendment, it was found that Lodato also discloses this limitation (It should be noted that this limitation is similar to, but narrower than the limitation recited in claim 8, which is now 92 and 93, the final color of an element corresponding to 3D coordinate points 1314 and 1316 (which are actually the same point, but separated in Fig. 13 for clarity of illustration) is calculated based on a position and view direction (see perspective ray 1310) of the arbitrary (virtual) viewpoint 1304. This final color is a weighted average of a first color determined at a first sample corresponding to point 1314 (which is a point in partial 3D mesh 1202-3) and a second color determined at a second sample corresponding to point 1316 (a point in partial 3D mesh 1202-2). As further disclosed in par. 97, point 1314 in partial 3D mesh 1202-3 is derived from a first image captured from vantage point 204-3, while point 1316 in partial 3D mesh 1202-2 is derived from a second image captured from vantage point 204-2. Therefore, the first color could be thought of as the specified color of the element, and the second color could be thought of as a correction color used to correct the specified color by blending the two colors together using an appropriate weight assigned to each of the two colors. Under this interpretation, color sample data associated with point 1314 would correspond to the claimed “determined color information”, and color sample data associated with point 1316 would correspond to the “generated color correction information”. As disclosed in par. 93, these pieces of information are written to a frame buffer: “rendering facility 102 may sample 3D coordinate point 1314 of partial 3D mesh 1202-3, select the 3D coordinate point 1314 to be written to the frame buffer... Rendering facility 102 may also sample 3D coordinate point 1316 of partial 3D mesh 1202-2 and select the 3D coordinate point 1316 to be written to the frame buffer because 3D coordinate point 1316 is not occluded by 3D coordinate point 1314 because they represent a common 3D point”.

Claim Objections
Claims 1, 18 and 19 (last line) recite “for generating a virtual viewpoint image corresponding to a virtual viewpoint.” Because of the present amendment, the examiner suggests the following: “for generating a virtual viewpoint image corresponding to [[a]] the virtual viewpoint”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 11, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lodato et al. (Pub. No. US 2018/0350134).

Regarding claim 1, Lodato discloses an image processing apparatus comprising:
one or more memories storing instructions (Storage device 2206 in Fig. 22); and
one or more processors executing the instructions (Processor 2204) to:
generate, based on a plurality of images captured from different directions by a plurality of image capturing devices, three-dimensional shape data indicating a shape of an object (Pars. 50, 53 and 78. In particular, 3D shape data is represented by the partial 3D meshes. In the example illustrated in Figs. 2-13, these partial 3D meshes indicate a shape of object 208);
determine color information for specifying a color of an element forming the generated three-dimensional shape data based on the generated three-dimensional shape data and the plurality of images (Par. 56: “rendering facility 102 may perform one or more operations separate from the generating of the partial 3D mesh (after the partial 3D mesh is generated) to associate color samples from the 2D color data 210 with vertices and/or primitives of the partial 3D mesh projected into the virtual 3D space”);
generate, based on the generated three-dimensional shape data and the plurality of images, color correction information for correcting the color of the element in accordance with a position of a virtual viewpoint and a view direction from the virtual viewpoint (See pars. 92-93 and 97-98. As disclosed in pars. 92 and 93, the final color of an element corresponding to 3D coordinate points 1314 and 1316 (which are actually the same point, but separated in Fig. 13 for clarity of illustration) is calculated based on a position and view direction (see perspective ray 1310) of the arbitrary (virtual) viewpoint 1304. This final color is a weighted average of a first color determined at a first sample corresponding to point 1314 (which is a point in partial 3D mesh 1202-3) and a second color determined at a second sample corresponding to point 1316 (a point in partial 3D mesh 1202-2). As further disclosed in par. 97, point 1314 in partial 3D mesh 1202-3 is derived from a first image captured from vantage point 204-3, while point 1316 in partial 3D mesh 1202-2 is derived from a second image captured from vantage point 204-2. Therefore, the first color could be thought of as the specified color of the element, and the second color could be thought of as a correction color used to correct the specified color by blending the two colors together using an appropriate weight for each of the two colors. Under this interpretation, color sample data associated with point 1314 would correspond to the claimed “determined color information”, and color sample data associated with point 1316 would correspond to the “generated color correction information”); and
write the generated three-dimensional shape data, the determined color information, and the generated color correction information to a storage unit in association with each other for generating a virtual viewpoint image corresponding to the virtual viewpoint (Pars. 93: “rendering facility 102 may sample 3D coordinate point 1314 of partial 3D mesh 1202-3, select the 3D coordinate point 1314 to be written to the frame buffer... Rendering facility 102 may also sample 3D coordinate point 1316 of partial 3D mesh 1202-2 and select the 3D coordinate point 1316 to be written to the frame buffer because 3D coordinate point 1316 is not occluded by 3D coordinate point 1314 because they represent a common 3D point”, and 94: “… writing color sample data associated with 3D coordinate point 1314 to the frame buffer. For instance, the color sample data for 3D coordinate point in RGB color model value may be (255, 0, 0), and rendering facility 102 may write this value to the frame buffer (e.g., as part of fragment data) for the 2D coordinate point of image view 1302”. Note that image view 1302 is a virtual view corresponding to virtual (arbitrary) viewpoint 1304, as disclosed in par. 92).

Regarding claim 2, Lodato discloses the image processing apparatus according to claim 1, wherein a pixel value of a pixel of at least one of the plurality of images, which corresponds to an element forming the generated three-dimensional shape data, is determined as the color information (Lodato, par. 94: “For instance, the color sample data for 3D coordinate point in RGB color model value may be (255, 0, 0), and rendering facility 102 may write this value to the frame buffer (e.g., as part of fragment data) for the 2D coordinate point of image view 1302”. In particular, Fig. 13 shows a pixel corresponding to coordinate point 1312).

Regarding claim 7, Lodato discloses the image processing apparatus according to claim 2, wherein
an average value of pixel values of a plurality of pixels is determined as the color information, in a case where there is the plurality of pixels of the image corresponding to the element forming the generated three-dimensional shape data (Lodato, par. 98. In particular, in a case where the final color of a point is determined by blending the color values of contributing pixels from a plurality of images, the blending is based on a weighted average of the contributing pixels).

Regarding claim 11, Lodato discloses the image processing apparatus according to claim 1, wherein
an average of pixel values of a plurality of pixels is determined as the color correction information, in a case where there is the plurality of pixels of the image corresponding to the point of the object (Lodato, par. 98. In particular, in a case where the final color of a point is determined by blending the color values of contributing pixels from a plurality of images, the blending is based on a weighted average of the contributing pixels).

Regarding claim 21, Lodato discloses the image processing apparatus according to claim 1,
wherein the color correction information includes information for specifying a color of an image captured by a specific image capturing device included in the plurality of image capturing devices (The color sample data associated with point 1316 (color correction information) includes information specifying a color of an image captured by a camera located at vantage point 204-2) and information for specifying a position of the specific image capturing device and a view direction from the specific image capturing device (Par. 49: “The plurality of capture devices 202 may be disposed (i.e., located, installed, etc.) at fixed positions with respect to 3D scene 206 in any way that may serve a particular implementation. For example, capture devices 202 may be located at fixed positions surrounding a real-world event or one or more portions of the real-world event (e.g., surrounding or partially surrounding a field of play of a sporting event such as a basketball court at a basketball game)”).

Claim 18 recites similar limitations as claim 1, but is directed to a method. Since Lodato also discloses such a method (See claims 1-8), claim 18 can be rejected under the same rationale set forth in the rejection of claim 1.

Claim 19 recites similar limitations as claim 1, but is directed to a computer-readable storage medium. Since Lodato also discloses such a medium (See claims 9-14), claim 19 can be rejected under the same rationale set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodato, in view of Lamboray et al. (Pub. No. US 2005/0117019).

Regarding claim 3, Lodato discloses the image processing apparatus according to claim 2, wherein

In the same field of endeavor, Lamboray teaches generating a virtual-viewpoint image by selecting an actual-viewpoint image corresponding to the camera nearest to the object of interest (Pars. 42: “the rendering viewpoint, at any one time, can be different from those of the cameras 101. Interpolation is used to determine pixel values for new arbitrary viewpoints. The interpolation uses images taken by cameras closest to the new viewpoints”, and 46: “For the desired viewpoint 401, we select k cameras that are nearest to the object 102”).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the above teaching of Lamboray into Lodato by generating the color information from an image of the capture device that is nearest to a point of the object of interest, the point corresponding to an element forming the generated 3D shape data. The motivation would have been to minimize artifacts due to occlusions (Lamboray, par. 46).

Regarding claim 4, Lodato in view of Lamboray teaches the image processing apparatus according to claim 3, wherein
the color information is determined based on an image captured by an image capturing device selected from two image capturing devices whose angles form with a point of the object corresponding to an element forming the generated three-dimensional shape data are large compared to others of image capturing devices whose distance is the same (Lamboray, par. 46: “For the desired viewpoint 401, we select k cameras that are nearest to the object 102. In order to select the nearest cameras as decoding active cameras, we compare the angles of the viewing direction with the angle of all cameras 101”. In particular, the cited text suggests that the k nearest cameras form a range of cameras whose captured images include the point of the object. The two cameras located at the start and end points of the range are the cameras whose angles formed with the point are the largest. These k nearest cameras could have the same distance to the object. For example, they could form a circular segment with the object being located at the center).

Regarding claim 5, Lodato in view of Lamboray teaches the image processing apparatus according to claim 4, wherein
the color information is determined based on an image captured by an image capturing device facing the point of the object (Lodato, par. 96: “based on angular relationships between primitive surfaces and capture vantage points, rendering facility 102 may determine a higher blend weight for a first primitive having a surface that more directly faces a capture vantage point”).

Regarding claim 6, Lodato in view of Lamboray teaches the image processing apparatus according to claim 3, wherein
the color information is determined based on an image captured by an image capturing device whose priority given to an image capturing device is high, in a case where two or more image capturing devices have the same distance (Lodato, par. 96: “a smaller angle between the surface normal of the primitive and a perspective ray projected from a capture vantage point may be indicative of a higher confidence level in the surface data for the primitive than would be indicated by a larger angle between the surface normal of the primitive and a perspective ray projected from a capture vantage point. The smaller angle is indicative of the surface of the primitive more directly facing the capture vantage point compared to a larger angle that is indicative of the surface of the primitive less directly facing the capture vantage point”. In particular, the cited text suggests that if both first and second capture devices have the same distance to a primitive, and the first capture device has a higher confidence level, more weight will be given to the contributing pixel in the image of the first capture device than the contributing pixel in the image of the second capture device. Having a higher confidence level could be interpreted as having a higher priority).

Regarding claim 12, Lodato discloses the image processing apparatus according to claim 1, wherein
foreground images generated from the plurality of images captured by the plurality of image capturing devices and including the object are not written to the storage unit 
In the same field of endeavor, Lamboray teaches writing a background image to a memory to form a virtual scene (Par. 40: “The background portion can be discarded or transferred to the decoder 400 as a single frame to form a virtual scene 151”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the above teaching of Lamboray into Lodato by writing a background image (not including the object) to the buffer to form a virtual scene.

Regarding claim 13, Lodato in view of Lamboray discloses the image processing apparatus according to claim 12 wherein the one or more processors further execute the instructions to:
acquire the generated three-dimensional shape data, the determined color information on the generated three-dimensional shape data, and a background image from the storage unit based on the virtual viewpoint (Pars. 101-102 of Lodato suggest that there is logic within rendering facility 102 that is responsible for acquiring the content of buffer 1402 which comprises 3D coordinate points, color samples, and blend weights. Note that Lodato as modified by Lamboray would store background image data in the buffer as well); 
generate colored three-dimensional shape data by coloring each element forming the acquired three-dimensional shape data based on the acquired color information on the generated three-dimensional shape data (Lodato, pars. 94 and 98); and 
generate a virtual viewpoint image corresponding to the virtual viewpoint based on the generated colored three-dimensional shape data and the background image (Lodato, par. 109: “In certain examples, system 100 may be incorporated in a media player device that may receive 2D color data, depth data, and metadata for a captured 3D scene and use the received data to render virtual reality content, as described herein, for presentation to a user of the media player device such that the user of the media player device may experience a virtual reconstruction of the 3D scene from a dynamically selected viewpoint within the virtual reconstruction of the 3D scene”).

Regarding claim 14, Lodato in view of Lamboray discloses the image processing apparatus according to claim 13, wherein
the colored three-dimensional shape data is generated further based on acquired color correction information (Lodato, par. 96).

Regarding claim 15, Lodato in view of Lamboray discloses the image processing apparatus according to claim 14, wherein
weighting of the color information and the color correction information is changed based on the virtual viewpoint (Lodato, pars. 97-98. In particular, the blend weights described in these paragraphs are in association with virtual viewpoint 1304 shown in Fig. 13. A person skilled in the art would infer that when this virtual viewpoint changes to a different location, the blend weights would change accordingly).

Regarding claim 16, Lodato in view of Lamboray discloses the image processing apparatus according to claim 15, wherein
in a case where the virtual viewpoint is in an area surrounded by a generation-target image capturing device of each of the color information and the color correction information, and an element forming the three-dimensional shape data, weighting of the color information and the color correction information is set in accordance with a magnitude of an angle formed by a line connecting the virtual viewpoint and the point of the three-dimensional shape data and an image capturing direction of the generation-target image capturing device of each of the color information and the color correction information (Lodato, pars. 96-98. As shown in Fig. 13, Lodato gives an example where the virtual viewpoint 1304 is located in an area surrounded by vantage points 204-3 and 204-2 (see par. 97) and 3D coordinate point 1314 (same as point 1316, although illustrated as separate points). The camera at vantage point 204-3 corresponds to the claimed “generation-target image capturing device of the color information”, and the camera at vantage point 204-2 corresponds to the claimed “generation-target image capturing device of the color correction information,” (this interpretation is in line with Fig. 18 of the instant application). As disclosed in par. 96 of Lodato, weighting of the color of the first contributing pixel in the image captured at vantage point 204-3 (color information) and that of the second contributing pixel in the image captured at vantage point 204-2 is set in accordance with their respective capture angles).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodato, in view of Yoshimura et al. (Pub. No. US 2018/0061086).

Regarding claim 9, Lodato in view of Earl discloses the image processing apparatus according to claim 1, wherein

In the same field of endeavor, Yoshimura teaches a positional weight calculation unit that generates weights from an image of the image capturing apparatus selected based on a distance between an object and the image capturing apparatus having captured an image including the object (Pars. 53-55).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the positional weight calculation unit taught by Yoshimura in the rendering facility of Lodato such that color correction information would be generated from an image of the image capturing device selected based on a distance between a point of the object and the image capturing device having captured an image including the point of the object. The motivation would have been to take into account individual contribution of each of the actual viewpoint images to a virtual viewpoint image based on its distance to an object in the virtual viewpoint image.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodato and Yoshimura as applied to claim 9 above, and further in view of Lamboray.

Regarding claim 10, Lodato in view of Yoshimura discloses the image processing apparatus according to claim 9, wherein

In the same field of endeavor, Lamboray suggests generating blend weights from an image of the selected image capturing device, with the two image capturing devices whose angles formed with an element of the object are large compared to others being selected from the image capturing devices whose distance is the same (Pars. 46: “For the desired viewpoint 401, we select k cameras that are nearest to the object 102. In order to select the nearest cameras as decoding active cameras, we compare the angles of the viewing direction with the angle of all cameras 101”, and 142: “To render a particular point, we use a selected set of k decoding active cameras. However, this may produce transition artifacts when the set of active cameras changes during the trajectory of the viewpoint. Therefore, the contribution of each camera to the rendering is weighted by the angle between its viewing direction and the direction of the current viewpoint 401. In order to achieve a smooth transition, we subtract the weight of the closest inactive camera so that only the active cameras have a positive contribution”. In particular, the cited text suggests that the k nearest cameras form a range of cameras whose captured images include the element of the object. The two cameras located at the start and end points of the range are the cameras whose angles formed with the element are the largest).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the above teaching of Lamboray into Lodato by generating the color correction information (blend weights) from an image of the selected image capturing device, with the two image capturing devices whose angles formed with an element of the object are large compared to others being selected from the image capturing devices whose distance is the same. The motivation would have been to take into account individual contribution of each of the actual viewpoint images that includes the element of the object.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodato in view of Lamboray as applied to claim 15 above, and further in view of Cho et al. (Pub. No. US 2012/0033038).

Regarding claim 17, Lodato in view of Lamboray discloses the image processing apparatus according to claim 15, wherein

In the same field of viewpoint synthesis, Cho teaches extrapolating a virtual viewpoint based on an image corresponding to the nearest capture viewpoint when the virtual viewpoint is outside an area surrounded by the nearest capture viewpoint, another viewpoint and a capture object (Pars. 50-59. As shown in Fig. 1, frame 140 corresponds to a virtual viewpoint that is outside an area surrounded by cameras 120, 130 and subject 110. In this case, frame 140 is extrapolated using the nearest frame 124 captured by camera 120).
In light of the above teaching of Cho, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Lodato such that the colored three-dimensional shape data is generated by using the color correction information corresponding to the image capturing device of the color correction information which is closer to the virtual viewpoint, in a case where the virtual viewpoint is outside an area surrounded by the capturing device of each of the color information and the color correction information and a point of the three-dimensional shape data. The motivation would have been to provide a means for extrapolating viewpoints (Cho, par. 12).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodato, in view of Earl et al. (Pat. No. US 9,858,640).

Regarding claim 20, Lodato discloses the image processing apparatus according to claim 1, 

In the same field of 3D modelling, Earl teaches generating a partial point cloud for each viewpoint of a plurality of viewpoints of a scene using a device that records depth data. The partial point clouds are then stitched together to create a complete 3D model of the scene (Col. 4, ll. 53-58. See also the Abstract).
In light of the above teaching of Earl, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lodato by using capture devices located at a plurality of vantage points of a scene to generate image data and depth data in the form of partial point clouds, and merging the partial point clouds to construct a 3D representation of the scene. The motivation would have been to provide a means for recovering geometric information of the scene taken from several viewpoints with only a coarse understanding of the relative positioning of the viewpoints (Earl, col. 2, ll. 65-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613